ON PETITION TO REHEAR.
The Acts of 1899 and 1917 are clearly revenue measures. The intention of the Legislature is evinced by the wide margin between the small aggregate of salaries allowed inspectors and the aggregate of revenues produced from the fees exacted. We did not confuse the two Acts but considered them as one entire legislative plan to produce revenue for the State Government.
The petition to rehear presents no question not discussed in oral argument, in the briefs of counsel and in the brief of theamicus curiae; and all of the questions presented were considered by the Court in determining the matters involved. *Page 23 
It is apparent from the record that if Defendant's oil was not inspected it was because of its refusal to hold the oil awaiting inspection or to submit samples according to a prevailing custom among all oil dealers. The defendant could not by its apparent purpose to evade inspection escape its liability for inspection fees.
Petition denied. *Page 24